Citation Nr: 1143884	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the cervical spine, as a residual of a compression fracture at C-3.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In October 2007 and April 2010, the Veteran's appeal was remanded by the Board for additional development.

In June 2007, the Veteran testified at the RO before a Veterans Law Judge who is no longer employed by the Board.  He was subsequently offered and accepted another hearing, and in January 2011 testified at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims folder.

The Board notes that the claim of service connection for a psychiatric disorder was originally claimed as service connection for depression.  However, the record reflects that the Veteran has been diagnosed with posttraumatic stress disorder (PTSD) as well as major depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the issue as reflected on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims.

First, the record reflects that there are outstanding private treatment records pertinent to the Veteran's psychiatric and cervical spine disabilities.  Specifically, the Veteran testified that, around 2002 or 2003, he was admitted to Jamaica Hospital for suicide monitoring after cutting his wrists at work.  See Board Hearing Transcript (Tr.) at 13-14.  Additionally, during the January 2010 VA examination, the Veteran indicated that following this hospitalization he sought treatment from a psychiatrist other than his current mental health provider, S.K., M.D.  However, the claims folder contains no records from Jamaica Hospital or a psychiatrist other than Dr. S.K.  Moreover, the most recent record of treatment from Dr. S.K. is dated in September 2005, so additional records may now be available.  Furthermore, during the September 2009 VA examination the Veteran reported receiving care for his cervical spine disability from a private orthopedic surgeon, M.P.C., M.D.; however, the only record of treatment from that provider is dated in April 2006.  Thus, upon remand, complete records from Jamaica Hospital and these private providers should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Second, an examination is necessary with respect to the Veteran's claim of entitlement to service connection for a psychiatric disability.  The Veteran contends that his current psychiatric disability is the result of a number of traumatic events during his military service.  First, he contends that he frequently experienced rocket and mortar attacks in Vietnam that led him to develop his psychiatric disorder.  (The Board notes in passing that it held the record open for a period of 30 days following the January 2011 hearing in order to allow the Veteran additional time to submit Air Force records confirming these attacks.  Although no such records have been received, the United States Army and Joint Services Records Research Center (JSRRC) confirmed in December 2009 that the Veteran's base in Cam Rahn Bay came under attack from mortar and rocket fire.  As such, the Veteran need not be offered another opportunity to submit these records).  He also maintains that his psychiatric disorder is the result of continuous harassment by superiors in service, which culminated in his punching his left hand through a glass window in February 1970 out of anger.  He asserts that he sought psychiatric treatment around five times in service following this incident, though such treatment is not documented in his service records.  Alternatively, he alleges that the disability is related to his service-connected disabilities, particularly his cervical spine disability, in the sense that his cervical spine disability has aggravated or permanently worsened his psychiatric disability.  

While the record by the Veteran contains a diagnosis of PTSD by Dr. S.K., he fails to specify the exact stressor(s) which serve as the basis for the diagnosis.  Moreover, although the Veteran was provided with VA psychiatric examinations in August 2005 and January 2010 by the same examiner, who ultimately diagnosed the Veteran with major depressive disorder, the Board finds that the examination reports are inadequate for three reasons.  First, the examiner failed to provide a reasoned medical explanation as to why the Veteran does not meet the criteria for a diagnosis of PTSD, particularly in light of July 2005 diagnosis of PTSD by Dr. S.K.  Second, in addressing direct service connection in January 2010, the examiner opined that there was "no permanent aggravation of pre-existing depressive symptoms," when there is no evidence of record reflecting that the Veteran's depression existed prior to service.  Third, all components of the Veteran's claim have not been addressed, as the VA examiner did not provide an opinion on whether the Veteran's psychiatric disability was aggravated by his service-connected disabilities.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the above-cited deficiencies in the VA examination reports of record, a VA psychiatric examination to fully assess the nature and etiology of the Veteran's psychiatric disability should be scheduled on remand.  Per the Veteran's request, the psychiatric examination should be scheduled at the Manhattan VA Medical Center (VAMC).

Finally, the Veteran's January 2011 hearing testimony indicates that his cervical spine disability may have increased in severity since his last examination in September 2009.  Specifically, the Veteran has attested to daily muscle spasms and radicular symptoms in his left upper extremity.  See Board Hearing Tr. at 9-11, 25-27.  Therefore, upon remand, the Veteran should be scheduled for a VA examination that evaluates the current severity of this disability.  See VAOPGCPREC 11-95 (April 7, 1995) (noting that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorizations from the Veteran, obtain and associate with the claims folder private medical records:

(A) pertaining to the Veteran's suicide monitoring at Jamaica Hospital in 2002 or 2003;

(B) from any mental health care provider other than Dr. S.K. who treated the Veteran following the 2002 or 2003 treatment at Jamaica Hospital;

(C) from mental health care provider Dr. S.K. dated since September 2005; and

(D) from private orthopedic surgeon Dr. M.P.C. dated since April 2006.

All attempts to secure these records must be documented in the claims folder.
2.  Once all available medical records have been obtained and associated with claims folder, schedule the Veteran for a VA mental disorder examination at the Manhattan VAMC to determine the etiology of any diagnosed psychiatric disorder.  The examiner must review the Veteran's claims folder and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders.  The examiner should then respond to the following questions: 

(A) Is it at least as likely as not (a 50% or greater probability) that any diagnosed psychiatric disorder is causally related to the Veteran's period of active duty service, to include the February 1970 incident where he punched his left hand through a glass window out of anger? 

(B) (1) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressor(s) upon which the diagnosis is based. 

(2) If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

(C) Is it at least as likely as not (a 50% or greater probability) that any diagnosed psychiatric disorder is causally related to any of the service-connected disabilities?  Please note that the Veteran is currently service-connected for osteoarthritis of the cervical spine, as a residual of a compression fracture at C-3; diabetes, left thumb fracture residuals, and a left wrist scar.

(D) Is it at least as likely as not (a 50% or greater probability) that any diagnosed psychiatric disorder is aggravated beyond its natural course by any of the service-connected disabilities?  Please note that the Veteran is currently service-connected for osteoarthritis of the cervical spine, as a residual of a compression fracture at C-3; diabetes, left thumb fracture residuals, and a left wrist scar.

3.  Then schedule the Veteran for VA orthopedic and neurological examinations for the purpose of determining the current severity of his service-connected cervical spine disability. 

The examiner(s) should review the claims folder and indicate as such in the examination report(s), and should perform appropriate physical examinations, any laboratory tests that are deemed necessary, and any additional specialty examinations that are warranted. 

Orthopedic testing must include pertinent range of motion studies with special attention to when, (in terms of degrees of motion), the Veteran experiences pain, fatigue, weakness, incoordination, or any other relevant DeLuca symptoms. 

The clinician performing the orthopedic examination should opine whether the Veteran has any additional loss of function (i.e., motion) of the cervical spine due to pain or flare-ups of pain, supported by adequate pathology; and whether it is at least as likely as not the Veteran has any additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms or any other relevant symptoms or signs.  Such determinations should be expressed, if feasible, in terms of additional loss of motion of the joints involved. 

The examiner(s) are requested to provide a rationale for any opinion expressed. 

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


